United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                ________________

                                   No. 02-2322
                                ________________

Teresa Fedje,                              *
                                           *
             Appellant,                    *
                                           *      Appeal from the United States
      v.                                   *      District Court for the
                                           *      District of Minnesota.
Jo Anne B. Barnhart,                       *      [PUBLISHED]
                                           *
             Appellee.                     *

                                ________________

                                Submitted: February 14, 2003
                                    Filed: February 24, 2003
                                ________________

Before HANSEN, Chief Judge, RICHARD S. ARNOLD and BYE, Circuit Judges.
                           ________________

PER CURIAM.

       After a hearing, an administrative law judge denied Teresa Fedje's application
for disability insurance benefits, finding that the Commissioner of Social Security had
met her burden to prove that Fedje could perform jobs that exist in significant
numbers in the national economy. The Appeals Council denied further review, and
the district court1 granted summary judgment to the Commissioner.

      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota, adopting the report and recommendation of the Honorable
Raymond L. Erickson, United States Magistrate Judge for the District of Minnesota.
       After carefully reviewing the record and the parties' briefs, we agree with the
district court that substantial evidence supports the denial of benefits. Accordingly,
we affirm the judgment of the district court. See 8th Cir. R. 47B.



      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          2